DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 53, as shown in figure 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Figures 2-4 and 11 contain unlabeled brackets.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 2 objected to because of the following informalities:  in claim 2 line 4, the word “pluggable” should read --pluggably--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fang et al. (CN108173018A).
With regard to claim 1, Fang teaches, as shown in figures 1-9: “A receptacle coupler 100 comprising: a coupler contact assembly 13, 2 and 3 having upper contacts 2 and lower contacts 3 arranged in an upper array and a lower array, each upper contact 2 having an upper front mating beam 22 configured to mate with a front module circuit board (ending in the card edge at the upper-right of 200 in figure 9) and an upper rear mating beam 23 configured to mate with a rear module circuit board (ending in card edge at the lower-left of 300 in figure 9), each upper contact 2 having an upper intermediate portion 21 between the upper front mating beam 22 and the upper rear mating beam 23, each lower contact 3 having a lower front mating beam 32 configured to mate with the front module circuit board and a lower rear mating beam 33 configured to mate with the rear module circuit board, each lower contact 3 having a lower intermediate portion 31 between the lower front mating beam 32 and the lower rear mating beam 33, the coupler contact assembly including a contact holder 13 holding the upper 2 and lower contacts 3; a coupler housing 11 having a contact chamber 115 receiving the coupler contact assembly, the coupler housing 11 having a front receptacle (where 32 is exposed in figure 5) configured to receive the front module circuit board, the coupler housing 11 having a rear receptacle (where 33 is exposed in figure 5) configured to receive the rear module circuit board, the coupler housing 11 holding the coupler contact assembly such that the upper 22 and lower 32 front mating beams are located in the front receptacle for mating with the front module circuit board and such that the upper 23 and lower 33 rear mating beams are located in the rear receptacle for mating with the rear module circuit board, the coupler housing 11 including mounting tabs 116 extending from the coupler housing 11 for mounting the coupler housing 11 to a support structure”.

With regard to claim 2, Fang teaches: “The receptacle coupler of claim 1”, as shown above.
Fang also teaches, as shown in figures 1-9: “wherein the front receptacle and the upper 2 and lower 3 contacts define a front mating interface configured to pluggably receive the front module circuit board and wherein the rear receptacle and the upper 2 and -21-TE-03160 (958-7094) lower 3 contacts define a rear mating interface configured to pluggable receive the rear module circuit board, the front and rear mating interfaces being pluggably equivalent”.

With regard to claim 3, Fang teaches: “The receptacle coupler of claim 1”, as shown above.
Fang also teaches, as shown in figures 1-9: “wherein the upper contacts 2 are formed from an upper leadframe and the lower contacts 3 are formed from a lower leadframe inverted 180° relative to each other”.

With regard to claim 11, Fang teaches: “The receptacle coupler of claim 1”, as shown above.
Fang also teaches, as shown in figures 1-9: “wherein the mounting tabs 116 are provided at first (lower-left end of 11 in figure 4) and second (upper-right in figure 4) sides of the coupler housing 11, the mounting tabs 116 including openings 117 configured to receive a fastener for securing the mounting tabs 116 to the support structure”.

With regard to claim 18, Fang teaches, as shown in figures 1-9: “A communication system comprising: a front pluggable module 200 having a front module circuit board (ending in the card edge at the upper-right of 200 in figure 9), the front module circuit board having a card edge (upper-right edge of 200 in figure 9); a rear pluggable module 300 having a rear module circuit board (ending in card edge at the lower-left of 300 in figure 9), the rear module circuit board having a card edge (lower-left edge of 300 in figure 9); and -25-TE-03160 (958-7094)a receptacle coupler 100 electrically coupling the front pluggable module 200 and the rear pluggable module 300, the receptacle coupler 100 comprising: a coupler contact assembly 13, 2, and 3 having upper contacts 2 and lower contacts 3 arranged in an upper array and a lower array, each upper contact 2 having an upper front mating beam 22 and an upper rear mating beam 23, each upper contact 2 having an upper intermediate portion 21 between the upper front mating beam 22 and the upper rear mating beam 23, each lower contact 3 having a lower front mating beam 32 and a lower rear mating beam 33, each lower contact 3 having a lower intermediate portion 31 between the lower front mating beam 32 and the lower rear mating beam 33, the coupler contact assembly including a contact holder 13 holding the upper 2 and lower 3 contacts; and a coupler housing 11 having a contact chamber 115 receiving the coupler contact assembly, the coupler housing 11 having a front receptacle (where 32 is exposed in figure 5) receiving card edge of the front module circuit board, the coupler housing 11 having a rear receptacle (where 33 is exposed in figure 5) receiving the card edge of the rear module circuit board, the coupler housing 11 holding the coupler contact assembly such that the upper and lower front mating beams are located in the front receptacle for mating with the front module circuit board and such that the upper 23 and lower 33 rear mating beams are located in the rear receptacle for mating with the rear module circuit board”.

With regard to claim 19, Fang teaches: “The communication system of claim 18”, as shown above.
Fang also teaches, as shown in figures 1-9: “wherein the front pluggable module 200 includes a front plug connector (upper-right half of 200 in figure 9) having a front plug housing (where card edge of the front module circuit board extends out of in figure 9) holding the front module circuit board, and wherein the rear pluggable module 300 includes a rear plug connector (lower-left half of 300 in figure 9) having a rear plug housing (where card edge of the rear module circuit board extends out of in figure 9) holding the rear module circuit board”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, 9-10, 13-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (CN108173018A) in view of Phillips et al. (9,705,258).
With regard to claim 4, Fang teaches: “The receptacle coupler of claim 1”, as shown above.
Fang does not teach: “wherein the contact holder is overmolded over the upper contacts and the lower contacts”.
In the same field of endeavor before the effective filing date of the claimed invention, Phillips teaches, shown in figures 3-4 and taught in column 7 lines 34-38: “wherein the contact holder 230 is overmolded over the upper contacts and the lower contacts 204”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Phillips with the invention of Fang in order to hold the upper and lower contacts in place.

With regard to claim 7, Fang teaches: “The receptacle coupler of claim 1”, as shown above.
Fang does not teach: “wherein the coupler housing includes a front housing member and a rear housing member coupled together at a housing interface, the front housing member forming the front receptacle, the rear housing member forming the rear receptacle, the upper and lower contacts extending into the front housing member and the rear housing member, the upper and lower intermediate portions extending across the housing interface”.
In the same field of endeavor before the effective filing date of the claimed invention, Phillips teaches, as shown in figures 3-5: “wherein the coupler housing 206 and 208 includes a front housing member 206 and a rear housing member 208 coupled together at a housing interface (where 206 and 208 meet in figure 3), the front housing member 206 forming the front receptacle 214, the rear housing member 208 forming the rear receptacle 216, the upper and lower contacts 204 extending into the front housing member 206 and the rear housing member 208, the upper and lower intermediate portions (portion of 204 held by 230) extending across the housing interface”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Phillips with the invention of Fang in order to more easily mount the contact holder in the connector housing.

With regard to claim 9, Fang as modified by Phillips teaches: “The receptacle coupler of claim 7”, as shown above.
Phillips also teaches, as shown in figures 3-5: “wherein the contact holder 230 includes a front holder member (portion of 230 received in 206 in figure 5) received in the front housing member 206 and a rear holder member (portion of 230 received in 208 in figure 5) received in the rear housing member 208”.

With regard to claim 10, Fang as modified by Phillips teaches: “The receptacle coupler of claim 9”, as shown above.
Phillips also teaches, as shown in figure 5: “wherein the front housing member 206 includes a locating feature (where the lower-right and upper-left protrusions of 230 are received into 206 in figure 5) and the front holder member includes a locating feature (protrusions on the bottom-right and upper-left of 230 in figure 5), the locating feature of the front holder member engaging the locating feature of the front housing member to locate the upper and lower front mating beams 236 within the front receptacle 214, and wherein the rear housing member 208 includes a locating feature (where protrusion at the bottom of 230 is inserted into 208 in figure 5) and the rear holder member includes a locating feature (bottom protrusion on lower-right and upper-left sides of 230 in figure 5), the locating feature of the rear holder member engaging the locating feature of the rear housing member 208 to locate the upper and lower rear mating beams 238 within the rear receptacle 216”.

With regard to claim 13, Fang teaches: “The receptacle coupler of claim 1”, as shown above.
Fang does not teach: “further comprising an outer shroud having a coupler cavity, the coupler housing being received in the coupler cavity, the mounting tabs engaging the outer shroud to couple the coupler housing to the outer shroud”.
In the same field of endeavor before the effective filing date of the claimed invention, Phillips teaches, as shown in figures 2-5 and taught in column 6 line 63-column 7 line 8: “further comprising an outer shroud 120 having a coupler cavity (where 122 is inserted into 120 in figure 2), the coupler housing 122 being received in the coupler cavity, the mounting tabs 226 engaging the outer shroud 120 to couple the coupler housing 122 to the outer shroud 120”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Phillips with the invention of Fang in order to secure the coupler housing in the outer shroud (Phillips, column 6 line 63- column 7 line 8).

With regard to claim 14, Fang teaches: “The receptacle coupler of claim 1”, as shown above.
Fang does not teach: “further comprising an outer shroud having a coupler cavity, the coupler housing being received in the coupler cavity, the outer shroud having a front plug cavity at a front of the outer shroud and a rear plug cavity at a rear of the outer shroud, the front plug cavity receiving the front module circuit board, the rear plug cavity receiving the rear module circuit board”.
In the same field of endeavor before the effective filing date of the claimed invention, Phillips teaches, as shown in figures 2-5 and taught in column 6 line 19 - column 7 line 8: “further comprising an outer shroud 120 having a coupler cavity (where 122 is inserted in 122 in figure 2), the coupler housing 122 being received in the coupler cavity, the outer shroud 120 having a front plug cavity (where 110 is inserted into 120 in figure 2) at a front of the outer shroud 120 and a rear plug cavity (where 142 is inserted into 120 in figure 2) at a rear of the outer shroud 120, the front plug cavity receiving the front module circuit board, the rear plug cavity receiving the rear module circuit board”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Phillips with the invention of Fang in order to provide electrical shielding (Phillips, column 4 lines 21-30).

With regard to claim 15, Fang as modified by Phillips teaches: “The receptacle coupler of claim 14”, as shown above.
Phillips also teaches, as shown in figures 2-5: “wherein the front plug cavity is configured to receive a front plug connector 110 holding the front module circuit board such that the front module circuit board is received in the front receptacle 214 when the front plug connector 110 is plugged into the front plug cavity, and wherein the rear plug cavity is configured to receive a rear plug connector 142 holding the rear module circuit board such that the rear module circuit board is received in the rear receptacle 216 when the rear plug connector 142 is plugged into the rear plug cavity”. 

With regard to claim 20, Fang teaches: “The communication system of claim 18”, as shown above.
Fang does not teach: “wherein the receptacle coupler further comprises an outer shroud having a coupler cavity receiving the coupler housing and the coupler contact assembly, the outer shroud having a front shroud member and a rear shroud member, the front shroud member forming a front plug cavity -26-TE-03160 (958-7094) receiving the front plug connector, the rear shroud member forming a rear plug cavity receiving the rear plug connector”.
In the same field of endeavor before the effective filing date of the claimed invention, Phillips teaches, as shown in figures 2-5 and taught in column 6 line 19 - column 7 line 8: “wherein the receptacle coupler further comprises an outer shroud 120 having a coupler cavity (where 122 is received in 120 in figure 2) receiving the coupler housing 122 and the coupler contact assembly 204 and 230, the outer shroud 120 having a front shroud member (right half of 120 in figure 2) and a rear shroud member (left half of 120 in figure 2), the front shroud member forming a front plug cavity-26-TE-03160 (958-7094) (where 110 is inserted into 120 in figure 2) receiving the front plug connector 110, the rear shroud member forming a rear plug cavity (where 142 is inserted into 120 in figure 2) receiving the rear plug connector 142”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Phillips with the invention of Fang in order to provide electrical shielding (Phillips, column 4 lines 21-30).

11.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (CN108173018A).
With regard to claim 5, Fang teaches: “The receptacle coupler of claim 1”, as shown above.
Fang does not teach: “wherein the contact holder includes an upper holder member and a lower holder member, the upper and lower members being coupled to each other to form the contact holder”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the contact holder in two pieces, an upper and a lower member since doing so would only be making a single structure out of two pieces and would enable the upper and lower contacts to be arranged separately before coupling them together.  Also, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179.

With regard to claim 6, Fang teaches: “The receptacle coupler of claim 1”, as shown above.
Fang does not teach: “wherein the contact holder includes a front holder member and a rear holder member, the front and rear holder members being spaced apart from each other by a gap, the upper and lower intermediate portions extending across the gap between the front and rear holder members”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the contact holder out of a front and rear holder spaced apart from one another since doing so would only be making a single structure out of two pieces and would save material by not connecting the two pieces.  Also, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179.

12.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (CN108173018A) in view of Phillips et al. (9,705,258) and Faber et al. (3,500,295).
With regard to claim 8, Fang as modified by Phillips teaches: “The receptacle coupler of claim 7”, as shown above.
Neither Fang nor Phillips teaches: “wherein the front and rear housings are ultrasonically welded together at the housing interface”.
In the same field of endeavor before the effective filing date of the claimed invention, Faber teaches, as taught in column 3 lines 54-60, the use of ultrasonic welding.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use ultrasonic welding to weld the front and rear housings together in order to secure the front and rear housings together (Faber, column 3 lines 54-60).
Allowable Subject Matter
13.	Claim 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
14.	Claim 17 is allowed.
15.	The following is a statement of reasons for the indication of allowable subject matter:  With regard to claim 17, Fang teaches, as shown in figures 1-9: “A receptacle coupler 100 comprising: a coupler contact assembly 13, 2, and 3 having upper contacts 2 and lower contacts 3 arranged in an upper array and a lower array, each upper contact 2 having an upper front mating beam 22 configured to mate with a front module circuit board (ending in card edge at the upper-right of 200 in figure 9) of a front plug connector 200 and an upper rear mating beam 23 configured to mate with a rear module circuit board (ending in card edge at the lower-left of 300 in figure 9) of a rear plug connector 300, each upper contact 2 having an upper intermediate portion 21 between the upper front mating beam 22 and the upper rear mating beam 23, each lower contact 3 having a lower front mating beam 32 configured to mate with the front module circuit board and a lower rear mating beam 33 configured to mate with the rear module circuit board, each lower contact 3 having a lower intermediate portion 31 between the lower front mating beam -24-TE-03160 (958-7094)32 and the lower rear mating beam 33, the coupler contact assembly including a contact holder 13 holding the upper 2 and lower 3 contacts; a coupler housing 11 having a contact chamber receiving the coupler contact assembly, the coupler housing 11 having a front receptacle (where 32 is exposed in figure 5) configured to receive the front module circuit board, the coupler housing 11 having a rear receptacle (where 33 is exposed in figure 5) configured to receive the rear module circuit board, the coupler housing 11 holding the coupler contact assembly such that the upper 22 and lower 32 front mating beams are located in the front receptacle for mating with the front module circuit board and such that the upper 23 and lower 33 rear mating beams are located in the rear receptacle for mating with the rear module circuit board, the coupler housing 11 including mounting tabs 116 extending from the coupler housing 11”.
Fang does not teach: “and an outer shroud having a coupler cavity receiving the coupler housing and the coupler contact assembly, the mounting tabs engaging the outer shroud to couple the coupler housing to the outer shroud, the outer shroud having a front shroud member and a rear shroud member, the front shroud member forming a front plug cavity configured to receive the front plug connector, the rear shroud member forming a rear plug cavity configured to receive the rear plug connector, the front shroud member having a front rail and a front track, the rear shroud member having a rear rail and a rear track, the front shroud member coupled to the rear shroud member such that the front rail is received in the rear track and such that the rear rail is received in the front track”.
	In the same field of endeavor before the effective filing date of the claimed invention, Phillips teaches, as shown in figures 2-5 and taught in column 6 line 63-column 7 line 8: “and an outer shroud 120 having a coupler cavity (where 122 is inserted into 120 in figure 2) receiving the coupler housing 122 and the coupler contact assembly 230, the mounting tabs 226 engaging the outer shroud 120 to couple the coupler housing 122 to the outer shroud 120, the outer shroud 120 having a front shroud member (right half of 120 in figure 2) and a rear shroud member (left half of 120 in figure 2), the front shroud member forming a front plug cavity (where 110 is inserted into 120 in figure 2) configured to receive the front plug connector 110, the rear shroud member forming a rear plug cavity (where 142 is inserted into 120 in figure 2) configured to receive the rear plug connector 142”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Phillips with the invention of Fang in order to provide electrical shielding (Phillips, column 4 lines 21-30).
Neither Fang nor Phillips teach: “the front shroud member having a front rail and a front track, the rear shroud member having a rear rail and a rear track, the front shroud member coupled to the rear shroud member such that the front rail is received in the rear track and such that the rear rail is received in the front track”.  The prior art of record does not anticipate or render obvious all the limitations of claim 17.  Claim 17 is therefore allowable.
Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/             Examiner, Art Unit 2831                                                                                                                                                                                           /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831